1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ANDREW REGASPI,                                       Case No. 3:18-cv-00274-MMD-WGC
4                                             Plaintiff                     ORDER
5            v.
6     NORTHERN NEVADA CORRECTIONAL
      CENTER MAINTENANCE DEPARTMENT,
7
                                           Defendant
8
9
     I.     DISCUSSION
10
            Plaintiff seeks an extension of time to file his first amended complaint for an
11
     additional 90 days through December 18, 2019 because his family is trying to secure an
12
     attorney for him. (ECF No. 5 at 1). The Court grants the motion for extension of time.
13
     Plaintiff shall file his first amended complaint on or before December 18, 2019 or have an
14
     attorney enter a notice of appearance by that date. If Plaintiff fails to file a timely first
15
     amended complaint or have an attorney enter a notice of appearance by the deadline,
16
     the Court will dismiss this action with prejudice. (See ECF No. 3 at 7).
17
     II.    CONCLUSION
18
            For the foregoing reasons, it is ordered that the motion for extension of time
19
     (ECF No. 5) is granted.
20
            It is further ordered that Plaintiff shall file his first amended complaint on or before
21
     December 18, 2019, or have an attorney enter a notice of appearance by that date.
22
            It is further ordered that, if Plaintiff fails to file a timely first amended complaint or
23
     have an attorney enter a notice of appearance by the deadline, the Court will dismiss this
24
     action with prejudice.
25
            DATED: September 12, 2019.
26
27
                                                 UNITED STATES MAGISTRATE JUDGE
28
